Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment overcome the objections to Claim 16.

Response to Arguments
Applicant's arguments filed August 23rd, 2022 have been fully considered but they are not persuasive. 
Applicant asserts that the combination of Chen et al. “Automatic Fetal Ultrasound Standard Plane Detection Using Knowledge Transferred Recurrent Neural Networks”, Medical Image Computing and Computer-Assisted Intervention – MICCAI 2015.; hereafter: Chen, and Buckler et al. (US 2019/0180153 A1; hereafter: Buckler) does not teach all the limitations of Claim 1 as it does not teach classifying spatial domain and temporal domain information associated with two different sets of clinical characteristics. Examiner respectfully disagrees. Chen discloses a hierarchical model that considers spatio-temporal features and information and produces a classification of an image. The first machine learning model of Chen analyzes spatial features of the image, while the second machine learning model of Chen analyzes the temporal features of the image sequence for additional contextual information. Furthermore, Chen discloses the generation of probabilities in the form of probabilities maps of the detected ROI (Section 2.2 ¶1).  Therefore, Chen teaches: classifying spatial and temporal domain information associated with two sets of characteristics, spatial and temporal features.
 While Chen does not explicitly disclose generating probabilities for two different sets of clinical characteristics and identifying a clinical condition based on the probabilities of the second set of clinical characteristics, such limitations are taught by Buckler. Bucker generally relates to systems and methods for hierarchical analysis of image data to identify and quantify biological properties to determine and characterize a one or more pathology (Abstract). ¶60 of Buckler further discloses that the hierarchical framework utilizes two sets of algorithms to determine both biological properties and clinical conditions. The biological properties are measured and characterized by a first level algorithm and the medical and clinical conditions are determined by the second set of algorithms based on the measured biological properties. Characteristics related to severity and degree of the condition or property can also be included in the hierarchical framework (¶60: “Measurands for each of these may be measured, such as quantity and/or degree and/or character, of the property”).
Chen provides the overall structure of a spatio-temporal hierarchical framework where spatial information and temporal information are analyzed to arrive at a final classification output. Buckler discloses the determination of a clinical condition based on a hierarchical framework utilizing different clinical characteristics for each of its algorithm. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the spatio-temporal hierarchical framework of Chen to determine a clinical condition based on classification of clinical features and degree/severity of the clinical features.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, and further in view of Buckler.
Regarding Claim 1, Chen teaches: a clinical condition detection system, comprising: a communication device in communication with an ultrasound imaging device and configured to receive a sequence of ultrasound image frames representative of a subject body across a time period (See Sequence of Images below)

    PNG
    media_image1.png
    421
    1211
    media_image1.png
    Greyscale


and a processor in communication with the communication device and configured to: classify spatial domain information in the sequence of ultrasound image frames by applying a first deep learning network to each ultrasound image frame of the sequence of ultrasound image frame to generate a classification vector including a probability for each clinical characteristic of a first set of clinical characteristics; (See 1st Deep learning network and Section 2.2; Table 1 shows the structure of 
    PNG
    media_image1.png
    421
    1211
    media_image1.png
    Greyscale
the first deep learning network.)

Chen, however, does not explicitly teach wherein the first set of clinical characteristics is associated with different types of clinical features.
In a related art, Buckler teaches that the first set of clinical characteristics is associated with different types of clinical features (Buckler: ¶60: “systems and methods of the present disclosure utilize a hierarchical analytics framework comprised of a first level of algorithms which measure biological properties capable of being objectively validated against a truth standard independent of imaging, followed by a second set of algorithms to determine medical or clinical conditions”) for analyzing specific clinical characteristics that can be extracted from spatial features.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen with the above teachings of Buckler to incorporate the determination of a probability for a set of clinical characteristics associated with different clinical features. The motivation in doing so would lie the determination of a clinical condition based on the spatial features of the images.
Chen, in view of Buckler teaches: classify time domain information in the classification vectors corresponding to the sequence of ultrasound image frames across the time period by applying a second deep learning network to generate a probability for each clinical characteristics of a second set of clinical characteristics (Chen: See 2nd LSTM deep learning network and Section 2.2, ¶2)

    PNG
    media_image1.png
    421
    1211
    media_image1.png
    Greyscale


Chen, in view of Buckler further teaches: wherein the second set of clinical characteristics is associated with different degrees of severity for at least one of the different types of clinical features (Buckler: ¶60: “Measurands for each of these may be measured, such as quantity and/or degree and/or character of the property. Example conditions include perfusion/ischemia … and/or risk stratification (whether as probability of event or time to event (TTE))”) for analyzing specific temporal features to determine severity and other contextual information relating to a clinical condition.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified further Chen, in view of Buckler, with the additional teachings of Buckler to incorporate the determination of a probability for a set of clinical characteristics associated with a degree and severity of clinical features. The motivation in doing so would lie the determination of a clinical condition based on the temporal features of the images.
Chen, in view of Buckler further teaches: identifying a clinical condition of the subject body based on the probabilities for the second set of clinical characteristics (Buckler: ¶62: “the systems and methods of the subject application may advantageously utilize a hierarchical inference scheme may be applied beginning with not only spatially-resolved image features but also time-resolved kinetics at multiple levels of biologically-objective components of morphology and structural composition in the middle, and then clinical inference at the end.”) for determining a clinical condition based on two different types of clinical characteristics.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen with the above teachings of Buckler to incorporate the identification of a clinical condition. The motivation in doing so would lie in determining certain clinical conditions based on spatial (biological and clinical features) and temporal (contextual and severity information) features of an ultrasound video for more accurate diagnoses.
Buckler further teaches all the limitations disclosed in the dependent claims of Claim 1 for the same reasons and motivations as Claim 1.
Regarding Claim 3, Chen, in view of Buckler, teaches: the system of claim 1, wherein the first deep learning network is a convolutional neural network (Chen: Section 2: ¶1: “Fig. 2 (left) shows the architecture of the proposed T-RNN, which is a hybrid model integrating deep convolutional neural networks (CNN) and recurrent neural networks (LSTM model).”; Buckler: ¶65: “In example embodiments, presented herein, Convolutional neural networks (CNNs) may be utilized for building a classifier in an approach that can be characterized as transfer-learning with fine-tuning approach.”). 
Regarding Claim 4, Chen, in view of Buckler, teaches: the system of claim 1, wherein the processor is further configured to identify the clinical condition by: selecting the highest probability from the probabilities for the second set of clinical characteristics (Buckler: ¶60: “systems and methods of the present disclosure utilize a hierarchical analytics framework comprised of a first level of algorithms which measure biological properties capable of being objectively validated against a truth standard independent of imaging, followed by a second set of algorithms to determine medical or clinical conditions based on the measured biological properties”; Buckler: ¶60: “Measurands for each of these may be measured, such as quantity and/or degree and/or character of the property. Example conditions include perfusion/ischemia … and/or risk stratification (whether as probability of event or time to event (TTE))”).
Regarding Claim 7, Chen, in view of Buckler, teaches: the system of claim 1, wherein the first set of clinical characteristics is associated with a first categorization of at least one of different types of clinical features or different degrees of severity, and wherein the second set of clinical features is associated with a second categorization of the at least one of the different types of clinical features or the different degree of severity (Buckler: ¶60: “Measurands for each of these may be measured, such as quantity and/or degree and/or character of the property. Example conditions include perfusion/ischemia … and/or risk stratification (whether as probability of event or time to event (TTE))”; Buckler: ¶152: “Notably, the biological properties/analytes are typically, objective properties (e.g., objectively verifiable rather than being stated as impression or appearances) that may represent e.g., a presence and degree of a marker (such as a chemical substance) or other measurements such as structure, size, or anatomic characteristics of region of interest.”).
Regarding Claim 8, Chen, in view of Buckler, teaches: the system of claim 1, wherein the subject body includes at least a portion of a lung (Buckler: ¶147: “Example, biological features utilized by specific implementations of the systems and methods of the present disclosure (e.g., as relating to particular anatomical regions of a patients such as the vascular system, the respiratory system, organs such as the lungs, heart, or kidneys, or other anatomical regions) are disclosed herein.”).
Regarding Claim 9, Chen, in view of Buckler, teaches: the system of claim 8, wherein the clinical condition includes features associated with at least one of a normal lung, a B-line artifact, consolidation, a bronchogram, or a pleural effusion (Buckler: Table 5 lists a variety of biologically-objective measurements that can be used to determine a clinical condition.).
Regarding Claim 10, Chen, in view of Buckler, teaches: the system of claim 8, wherein the clinical condition includes features associated with a degree of severity of at least one of a normal lung, a B-line artifact, consolidation, a bronchogram, or a pleural effusion (Buckler: Table 5 lists a variety of biologically-objective measurements that can be used to determine a clinical condition.).
Regarding Claim 11, Chen, in view of Buckler, teaches: the system of claim 1, wherein at least the first predictive network or the second predictive networks is trained by: providing a plurality of scan-formatted ultrasound images representative of test subject bodies including the clinical condition captured by different ultrasound imaging devices (Buckler: ¶75: “radiology datasets annotated to include ex vivo ground truth data (such as histology information) may be advantageously used as input data for the classifier.”); converting the plurality of scan-formatted ultrasound images into a plurality of pre-scan-formatted ultrasound images based on at least one of a common dimension or a common format independent of the different ultrasound imaging devices (Buckler: ¶68: “Another type of enrichment is to use transformations on the coordinate system, to accentuate biologically-plausible spatial context while removing noise variation to either improve the classification accuracy, allow for smaller training sets, or both”); and assigning a score to each ultrasound image of the plurality of pre-scan-formatted ultrasound images with respect to the clinical condition (Buckler: ¶74: “In example embodiments, dataset enrichment may result in ground truth annotation of tissue characteristics (e.g., tissue characteristics that are indicative of plaque phenotype) as well as provide a spatial context of how such tissue characteristics present in cross section”).
Regarding Claim 12, Chen, in view of Buckler, teaches: the system of claim 11, wherein the different ultrasound imaging devices include at least one of a linear ultrasound transducer device, a curvilinear ultrasound transducer device, or a phased-array ultrasound transducer device (Buckler: ¶6: “Quantitative imaging measures specific biological characteristics that indicate the effectiveness of one treatment over another, how effective a current treatment is, or what risk a patient is at should they remain untreated. Viewed as a measurement device, a scanner combined with image processing of the formed images has the ability to measure characteristics of tissue based on the physical principles”; Buckler: ¶6 lists ultrasound as a quantitative imaging method.).
Regarding Claim 13, Chen, in view of Buckler, teaches: the system of claim 1, further comprising: a display in communication with the processor and configured to display an indication of the clinical condition (Buckler: ¶411: “To provide for interaction with a user, the above described techniques can be implemented on a computer having a display device.”).
Regarding Claim 14 and 16-20, Claims 14 and 16-20 recite a method that is implemented by the system of Claims 1, 3-4, 8-10, and 13. Therefore, the rejections of Claims 1, 3-4, 8-10, and 13 is equally applied (Chen: Methods, Buckler: Abstract: “Systems and methods for analyzing pathologies utilizing quantitative imaging are presented herein.”). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Friday 8:00 AM EST - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668


/VU LE/Supervisory Patent Examiner, Art Unit 2668